Citation Nr: 1145146	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1970.  

These matters come before the Board of Veterans' Appeals (Board) from a rating decision issued in October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A hearing was held in July 2010, with the undersigned Veterans Law Judge and the Veteran sitting at the RO.  A transcript of the testimony is in the claims file. 

The Board remanded the claims in September 2010 in order to develop additional evidence.  The Board finds that VA has substantially complied with its September 2010 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In a November 2011 Written Brief Presentation, the Veteran's representative raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  While he also argued that a TDIU claim was "currently before the Board" because it was raised in the context of increased rating claims, this is not the case.  No increased ratings claims are presently before the Board for appellate consideration.  

The issue of entitlement to TDIU has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been partially attributed to his service-connected Type II diabetes mellitus.

2.  The Veteran's tinnitus has been partially attributed to his service-connected Type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral hearing loss has been shown to be proximately due to or aggravated by service-connected Type II diabetes mellitus, and, therefore, service connection is warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's tinnitus has been shown to be proximately due to or aggravated by service-connected Type II diabetes mellitus, and, therefore, service connection is warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Because the claims for bilateral hearing loss and tinnitus on appeal are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).


Factual Background/Laws and Regulations/Analysis

The Veteran has contended that he suffers from bilateral hearing loss and tinnitus due to acoustic trauma incurred while serving in the military as a heavy equipment operator.  During his July 2010 hearing, he testified that in this capacity he was also exposed to the noise of jet airplanes taking off and landing.  See page three of hearing transcript (transcript).  The Veteran also mentioned that he had suffered from hearing loss for a long time before he obtained hearing aids and that he experienced ringing in his ears when he returned home from the service.  See page five of transcript.  

The Board notes that the Veteran's service treatment records include a finding of left ear defective hearing on his September 1968 pre-induction examination.  Unfortunately, audiometric testing was not done on his separation examination in August 1970.  

Type II diabetes mellitus was diagnosed on an April 2002 VA diabetes mellitus examination.  The examiner noted that the Veteran had been diagnosed as having diabetes in July 1999 at a VA medical center.  Subsequently, in a May 2002 RO rating decision, service connection was granted for diabetes mellitus.  

A May 2002 VA audiology consult report shows that bilateral sensorineural hearing loss was diagnosed.  The Veteran also complained of a periodic and longstanding bilateral tinnitus.  

The Veteran provided credible testimony at his July 2010 hearing during which he discussed his exposure to loud noise in service.  With respect to how his disabilities have affected his daily life, the Veteran informed the VA examiner in May 2002 that he had trouble hearing in the presence of background noise.  He essentially contended that his hearing loss manifested over a period of many years and he did not take notice of it until it became very severe.  

Following the Board's September 2010 remand, the Veteran was afforded a VA audio examination in October 2010.  The Veteran's extensive medical history was noted to include diabetes.  The Veteran complained of both hearing loss and tinnitus.  He also reported a history of in-service noise exposure.  Audiometric testing revealed the presence of a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385.  After examining the Veteran, the audiologist opined that the Veteran's current bilateral hearing loss and tinnitus were less likely as not caused by or the result of military noise exposure.  The examiner did comment, however, that the Veteran is also a diabetic and indicated that that disease could "possibly have an affect" on his hearing loss and tinnitus.  

The audiologist who conducted the October 2010 examination report provided an addendum report/opinion in September 2011.  She noted that she had been tasked with rendering an opinion as to whether the Veteran's service-connected diabetes could be the cause of his hearing loss and/or tinnitus.  In discussing her complete review of the medical record, the audiologist noted that the Veteran had previously given a history of hearing loss commencing approximately between 1987 and 1992.  Long standing tinnitus was reported, but an onset date was not noted.  As reported above, the Veteran's diabetes has been determined to have had its onset in 1999.  The audiologist also cited to a study conducted in June 2008 by the National Institutes of Health (Annuals of Internal Medicine) which essentially found that hearing loss was determined to be about twice as common in adults with diabetes.  The examiner added that tinnitus can be secondary to the loss of hearing.  The audiologist thereafter opined that it was at least as likely as not that the Veteran's service-connected diabetes "contributed" to his impaired hearing and tinnitus.  She added that other factors such as occupational noise exposure, presbycusis, and other health issues (possibly high blood pressure) may also be contributing causes of hearing loss and tinnitus.  The examiner concluded by stating that there is no way to determine to what degree each factor may have contributed to the Veteran's loss of hearing and tinnitus.  

In a November 2011 Written Brief Presentation, the Veteran's representative argued that the Veteran's bilateral hearing loss and tinnitus was "secondary" to his service-connected Type II diabetes mellitus.  He cited to the October 2010 examination report as well as to the addendum later provided.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Further, disability that is proximately due to or the result of a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition. 38 C.F.R. § 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were amended in the course of this appeal, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.)

The Veteran was determined to have left ear defective hearing on his September 1968 pre-induction examination.  Unfortunately, audiometric testing was not done at the time of his August 1970 separation examination.  The Veteran now argues that his current bilateral hearing loss and tinnitus are secondary to his service-connected Type II diabetes mellitus.

Concerning this theory of entitlement for service connection, the Board again notes that a VA examiner in September 2011 opined that it was at least as likely as not that the Veteran's service-connected diabetes "contributed" to his impaired hearing and tinnitus.  Thus, this audiologist has indicated that there is some causal link between the Veteran's hearing loss and tinnitus and service-connected Type II diabetes mellitus.  The opinion was supported by more than sufficient rationale, and the opining audiologist is shown to have made a extensive review of the Veteran's medical history.  

While mindful that the audiologist commented that the Veteran had complained of hearing problems at a time (from approximately 1992 to 1997) before his diabetes was first diagnosed (1999), a diagnosis of hearing loss dated before 1999 is not of record.  The audiologist also indicated in September 2011 that other health issues, such as hypertension, could also be a contributing cause of hearing loss and tinnitus.  The Veteran is not service-connected for hypertension.  Nevertheless, the Board finds the medical evidence to be in relative equipoise as to whether bilateral hearing loss and tinnitus are the result of, or aggravated by, the service-connected diabetes mellitus.  Thus, service connection for bilateral hearing loss and tinnitus is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


